DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on August 20, 2021.
Claims 1 and 20 has been amended and is hereby entered.
Claims 1–20 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed August 20, 2021 has been entered.  Claims 1–20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8–16, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobylkin et al., U.S. Patent App. No. 2013/0166441 (“Kobylkin”) in view of Davenport et al., U.S. Patent App. No. 2002/0190118 (“Davenport”); Tunnell et al., U.S. Patent App. No. 2017/0018001 (“Tunnell”); and Lopez et al., U.S. Patent App. No. 2013/0268430 (“Lopez”).
For claim 1, Kobylkin teaches:
A method for activating a dynamic transaction instrument, comprising (¶ 12: example methods):
in an information processing apparatus comprising at least one computer processor (¶ 62: processors):
receiving, from an electronic device, an identification of an inactive financial instrument to activate (¶ 23: user scans QR code to identify card)
receiving, from the electronic device, at least one parameter that restricts the use of the inactive financial instrument after it is activated (¶ 40: limits or restrictions on card); and
activating the inactive financial instrument subject to the at least one parameter by associating, at a backend, a user account with the inactive financial instrument (¶ 23: user activates account connected to card), wherein the backend activates the inactive financial instrument in response to a scanning of a component of the inactive financial instrument, the component comprising at least one of a machine-readable code, a bar code, a OR code, a magnetic stripe, a Europay, Mastercard, and Visa (EMV) chip, or a Near Field Communication (NFC) chip (¶ 23: QR code scanned to activate payment card; ¶ 50: NFC chip can also be used to load payment card),
wherein, in response to using the financial instrument to initiate a payment to a point of sale device of a merchant (¶ 41, 48: information contained on card, including user account information, communicated upon providing card for payment, for example at a POS device) to purchase a product or service (¶ 35, 132: user purchases goods or services),
wherein the financial instrument is funded by a funding amount (¶ 39: payment card funded with desired amount).
Kobylkin does not teach: a customer preference is automatically communicated, by the financial instrument,  to an internet of things (IoT) device associated with the product or service after payment is initiated with the point of sale device, wherein the customer 
Davenport, however, teaches:
associated with the product or service after payment is initiated with the point of sale device (¶ 22–23: user enters credit card into receptacle, and configurator receives user characteristics and specifications) . . ., wherein the . . . device associated with the product or service is configured in response to receiving the customer preference (¶ 22–23: vehicle configured based on data received).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of activating cards in Kobylkin by adding the preferences from Davenport.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making services more customized to each user’s liking—by allowing customizing from a credit card—a benefit explicitly disclosed by Davenport (¶ 4–5: need for users to adjust features to liking; ¶ 6: invention provides benefit of allowing configurability from same card that is used in the financial transaction).
The combination of Kobylkin and Davenport does not teach: a customer preference is automatically communicated, by the financial instrument,  to an internet of things (IoT) device . . ., wherein the customer preference is a preference for using the product or service offered by the merchant, wherein the IoT device is configured.


a customer preference is automatically communicated, by the financial instrument,  to an internet of things (IoT) device (Fig. 24, ¶ 170: preferences are received upon connection with device, such as card; ¶ 172: first device can be smart card for payment; ¶ 47: devices include Internet of Things devices) . . ., wherein the customer preference is a preference for using the product or service offered by the merchant (¶ 56: various preferences including dining, amenities, and shopping preferences), wherein the IoT device is configured (¶ 46–47: personalized services for the Internet of Things devices; ¶ 53: example personalized services).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of activating cards in Kobylkin and the preferences in Davenport by adding the Internet of Things ecosystem from Tunnell.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making personalized services accessible even when away from the computers—by connecting such personalization to payment devices—a benefit explicitly disclosed by Tunnel (¶ 6: need for improved collection of information away from computer, such as during vacations; ¶ 36, 38: invention related to personalized services based on preferences associated with smart card).  Kobylkin, Davenport, and Tunnell are all related to payment card transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.

	Lopez, however, teaches:
wherein, upon expiration of the financial instrument, a remaining funding amount is automatically reverted to a funding account (¶ 35: upon expiration of card, remaining balance automatically returned to user’s account).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of activating cards in Kobylkin, the preferences in Davenport, and the Internet of Things ecosystem in Tunnell by adding the ability to return funds from Lopez.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of enhancing user experience—by not wasting any funds—a benefit explicitly disclosed by Lopez (¶ 35: user automatically receives remaining funds, so from their perspective, funds are not wasted).  Kobylkin, Davenport, Tunnell, and Lopez are all related to payment card transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
For claim 2, Kobylkin, Davenport, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, wherein the identification of the inactive financial instrument is received as a barcode (¶ 23: bar code on card).

For claim 4, Kobylkin, Davenport, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, wherein the inactive financial instrument comprises a paper-based substrate and at least one of the magnetic stripe, the Europay, Mastercard, and Visa (EMV) chip, or the Near-Field Communication (NFC) chip (¶ 32: card can be printed on paper with magnetic stripe; ¶ 50: card can have NFC chip).
For claim 5, Kobylkin, Davenport, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, wherein the electronic device comprises a mobile electronic device executing a computer application (¶ 39: smart phone can scan card to activate).
For claim 8, Kobylkin, Davenport, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, wherein the parameter comprises an identification of the funding account and the funding amount (¶ 39: select amount of funding from payment provider account).
For claim 9, Kobylkin, Davenport, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, wherein the parameter comprises a date or time restriction (¶ 40: “limits . . . regarding when the card can be used, an expiration date/time”; ¶ 111: “use at a specified time or times”).
For claim 10, Kobylkin, Davenport, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, wherein the parameter comprises a merchant restriction (¶ 111: “use at the same merchant”).
For claim 11, Kobylkin, Davenport, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, wherein the parameter comprises a geographical restriction (¶ 111: “use at a specified location or locations”).
For claim 12, Kobylkin, Davenport, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, wherein the parameter comprises a use restriction (¶ 40: “limits on . . . type of product that can be purchased, any other users who are permitted to use”; ¶ 111: “use by a specified persons . . . and/or for specified products”).
For claim 13, Kobylkin, Davenport, Tunnell, and Lopez teach all the elements of claim 8 above, and Kobylkin further teaches:
The method of claim 8, further comprising funding the user account with the funding amount from the funding account (¶ 23: account associated with the card is funded by the payment provider selected by the user).
For claim 14, Kobylkin, Davenport, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, further comprising linking the user account to a credit account (¶ 24: various accounts linked to card account).
For claim 15, Kobylkin, Davenport, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, wherein the inactive financial instrument is activated as a credit-based instrument (¶ 26: credit given upon registration).
For claim 16, Kobylkin, Davenport, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, wherein the inactive financial instrument is activated as a stored-value instrument (¶ 35: card can be a certain or predetermined amount).
For claim 18, Kobylkin, Davenport, Tunnell, and Lopez teach all the elements of claim 1 above, and Tunnell further teaches:
The method of claim 1, further comprising: generating a cryptogram and a token for the activated financial instrument (¶ 166, 167: tokens or cryptograms may be generated).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of activating cards in Kobylkin, the preferences in Davenport, and the ability to return funds in Lopez by adding the tokens and cryptograms from Tunnell.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making personalized services accessible even when away from the computers—by connecting such personalization to payment devices—a benefit explicitly disclosed by Tunnel (¶ 6: need for improved collection of information away from computer, such as during vacations; ¶ 36, 38: invention related to personalized services based on preferences associated with smart card).  Kobylkin, Davenport, Tunnell, and Lopez are all related to payment card transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
For claim 19, Kobylkin, Davenport, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, further comprising: notifying a requestor following activation of the financial instrument (¶ 62: communication sent indicating card activated).
For claim 20, Kobylkin, Davenport, Tunnell, and Lopez teach all the elements of claim 8 above, and Kobylkin further teaches:
The method of claim 8, further comprising: receiving a request for a second (¶ 62: disposable card; ¶ 34: can be re-funded as desired; ¶ 140: can be used as many times as desired) funding request for the activated financial instrument (¶ 63: “request to transfer money”);
communicating, to an electronic device associated with an owner of the funding account, a request for approval of the second funding request (¶ 64: message that funds required; ¶ 65: funding can require user authentication);
receiving, from an electronic device associated with the owner of the funding account, approval (¶ 64; ¶ 39: user can log in and select amount of desired funding); and
funding the user account with a second funding amount (¶ 64; ¶ 39: user selected amount is provided).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobylkin et al., U.S. Patent App. No. 2013/0166441 (“Kobylkin”) in view of Davenport et al., U.S. Patent App. No. 2002/0190118 (“Davenport”); Tunnell et al., U.S. Patent App. No. 2017/0018001 (“Tunnell”); Lopez et al., U.S. Patent App. No. 2013/0268430 (“Lopez”); and Khoshbin, U.S. Patent App. No. 2004/0135671 (“Khoshbin”).
Kobylkin, Davenport, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, wherein the identification of the inactive financial instrument is received as an alphanumeric identifier (¶ 23: cards can contain an SKU code)
The combination of Kobylkin, Davenport, and Lopez does not teach: that an SKU code can be an alphanumeric identifier.
	Khoshbin, however, teaches:
“The SKU [stock keeping unit] is an identification, usually alphanumeric, of a particular product.” (¶ 141).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of activating cards in Kobylkin, the preferences in Davenport, the Internet of Things ecosystem in Tunnell, and the ability to return funds in Lopez by adding the ability to make a SKU alphanumeric from Khoshbin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating tracking of the cards—a benefit explicitly disclosed by Khoshbin (¶ 141: SKU is alphanumeric identification that allows it to be tracked).
d 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobylkin et al., U.S. Patent App. No. 2013/0166441 (“Kobylkin”) in view of Davenport et al., U.S. Patent App. No. 2002/0190118 (“Davenport”); Tunnell et al., U.S. Patent App. No. 2017/0018001 (“Tunnell”); Lopez et al., U.S. Patent App. No. 2013/0268430 (“Lopez”); and Hansen, U.S. Patent App. No. 2009/0037173 (“Hansen”).
For claim 6, Kobylkin, Davenport, and Lopez teach all the elements of claim 1 above.  The combination of Kobylkin, Davenport, and Lopez does not teach: wherein the electronic device comprises a kiosk.
	Hansen, however, teaches:
The method of claim 1, wherein the electronic device comprises a kiosk (¶ 36: payment card activated at kiosk).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of activating cards in Kobylkin, the preferences in Davenport, the Internet of Things ecosystem in Tunnell, and the ability to return funds in Lopez by adding the ability to activate the cards at a kiosk from Hansen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these kiosk transactions even more secure—by adding one more technique for verification—a benefit explicitly disclosed by Hansen (¶ 5: need for additional authentication when activating credit cards to reduce fraud; ¶ 6: invention provides more secure method for activating card).  Kobylkin, Davenport, Tunnell, Lopez, and Hansen are all related to payment card transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 7, Kobylkin, Davenport, and Lopez teach all the elements of claim 1 above.  The combination of Kobylkin, Davenport, and Lopez does not teach: wherein the electronic device comprises an ATM.
	Hansen, however, teaches:
The method of claim 1, wherein the electronic device comprises an Automated Teller Machine (ATM) (¶ 36: payment card activated at ATM).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of activating cards in Kobylkin, the preferences in Davenport, the Internet of Things ecosystem in Tunnell, and the ability to return funds in Lopez by adding the ability to activate the cards at an ATM from Hansen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these ATM transactions even more secure—by adding one more technique for verification—a benefit explicitly disclosed by Hansen (¶ 5: need for additional authentication when activating credit cards to reduce fraud; ¶ 6: invention provides more secure method for activating card).  Kobylkin, Davenport, Tunnell, Lopez, and Hansen are all related to payment card transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kobylkin et al., U.S. Patent App. No. 2013/0166441 (“Kobylkin”) in view of Davenport et al., U.S. Patent App. No. 2002/0190118 (“Davenport”); Tunnell et al., U.S. Patent App. No. 2017/0018001 (“Tunnell”); Lopez et al., U.S. Patent App. No. 2013/0268430 (“Lopez”); and Breed et al., U.S. Patent App. No. 2018/0276672 (“Breed”).
bylkin, Davenport, and Lopez teach all the elements of claim 4 above.  The combination of Kobylkin, Davenport, and Lopez does not teach: activating the EMV chip.
	Breed, however, teaches:
The method of claim 4, further comprising: activating the EMV chip (¶ 42: EMV chip activated after verification).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of activating cards in Kobylkin, the preferences in Davenport, the Internet of Things ecosystem in Tunnell, and the ability to return funds in Lopez by adding the ability to activate the EMV chip from Breed.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the cards more secure—by adding accurate verification before activation—a benefit explicitly disclosed by Breed (¶ 4: need for more secure verification of identity; ¶ 42: invention in part involves additional verification for activation of cards).  Kobylkin, Davenport, Tunnell, Lopez, and Breed are all related to payment card transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on August 20, 2021 with respect to claims 1–20 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Tunnell (U.S. Patent App. No. 2017/0018001) and Davenport (U.S. Patent App. No. 2002/0190118) fail to disclose the limitation “a customer preference is automatically communicated, by the financial instrument, to an internet of things (¶ 22: “In this embodiment, user characteristics for a vehicle 20 are saved on the credit card 10. Thus, when a user enters the credit card 10 into the configurator or credit card receptacle 17, step 70, the configurator 17 reads the data from the card 10, step 72, and then configures the vehicle 20 based on the data retrieved, step 73.”).  Tunnell is then cited to disclose that the configured device can be an Internet of Things (“IoT”) device (¶ 47: “The invention is not limited by any one specific form factor or device, but may consist of electronics within various devices including IOT (Internet of Things) devices, wearables, portables, mobile devices, computers and the like, collectively called “devices” hereafter.”).  And, Tunnell also specifies that the communicating device can be a payment card, as Applicant has amended claim 1 to recite (¶ 172: “In some embodiments, a first device (such as a smart card for a non-limiting example), may be detected by a second device (such as a taxi or toll), and provide payment or account or alias information to an account to make a payment transaction.”).  Although Tunnell discloses communicating preferences after initiating payment, it does not necessarily, as a result, teach away from communicating preferences with initiation of payment as in Davenport.  Applicant finally cites the specification to explain that the claimed invention recites a dynamic card that can interact with IoT devices and be used as a transaction in combination, disclose a payment card that can be used for initiating payment and communicating user preferences.  Thus, the cited references, in combination, disclose “a customer preference is automatically communicated, by the financial instrument, to an internet of things (IoT) device associated with the product or service after payment is initiated with the point of sale device, wherein the customer preference is a preference for using the product or service offered by the merchant, wherein the IoT device associated with the product or service is configured in response to receiving the customer preference.”
Applicant argues that the dependent claims are allowable by virtue of their dependence on claim 1, which was amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, the combination of Kobylkin (U.S. Patent App. No. 2013/0166441), Davenport, Tunnell, and Lopez (U.S. Patent App. No. 2013/0268430) discloses all the limitations of claim 1.  Thus, Applicant’s arguments with respect to claims 2–20 are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Singhal, U.S. Patent App. No. 2018/0012211, discloses a system for communicating user preferences to a merchant from a payment device.  
Flitcroft et al., U.S. Patent App. No. 2009/0037333, discloses a credit card system with single use and limited use cards to help reduce fraud.  
Gutierrez-Sheris, U.S. Patent App. No. 2004/0230610, discloses a method of transferring money by distributing customer transaction cards.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696 

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696